Exhibit 10.1 CONSULTING AGREEMENT This CONSULTING AGREEMENT (this "Agreement") is made this 1st day of September, 2007, between Enox Biopharma Inc., a Nevada, USA corporation (the "Company"), and 0794658 B.C LTD, a consulting service company (the "Consultant"). W I T N E S E T H: WHEREAS, the Consultant desires to render consulting services to the Company and the Company desires to retain the Consultant for the purpose of rendering such services pursuant to the terms and conditions of this Agreement. WHEREAS, the Company is aware that Dr. Yossef Av-Gay is obligated to report about the nature of this agreement to the University of British Columbia (UBC).
